Per Curiam.
An appeal has been taken in the above-entitled action to this court. Such appeal is regularly upon the calendar, and noticed for argument at this time. An application has been made to a special term at chambers, and an order granted staying the argument upon appeal, and putting the same over until the next term of this court; a copy of the order served upon the clerk of this court, and upon the attorneys for the adverse party. Such practice cannot be tolerated. Attorneys practicing in this court, and having cases upon its calendar, if they desire to stay proceedings therein, or to defer arguments thereon, or to have the same put over the term, must apply to the general term, and not to single justices of the court. It is necessary for the orderly transaction of. its business that the court should retain exclusive control of its own calendar, and it cannot tolerate any interference therewith, and attorneys must not apply elsewhere for any relief desired by them as to the disposition of any case pending therein upon appeal; and when, by inadvertence or oversight, any judge has granted an order interfering with the argument or disposition of a case on the calendar of this court, such order will be disregarded. The special term order herein referred to is hereby vacated and set aside, and the case will be disposed of when reached in its regular order upon the calendar.